DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11, 19 in the reply filed on 03/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rijken et al. (US 20100320032). 
Instant application

    PNG
    media_image1.png
    316
    756
    media_image1.png
    Greyscale

As to claim 1. Rijken et al. (US 20100320032) discloses an elongate profiled object (see e g. The present fibre-reinforced plastic element obtained by extrusion is preferably elongate in shape in Par. 18, The present invention further relates to scaffolding for construction work in Par. 23) having a cross section (see e.g. Fig 3a shows transverse direction in Par. 34), the object comprising a peripheral wall (see e.g. The plastic element 100 thus comprises an upper wall 103 and a bottom wall 102, which are interconnected by partitions 104 and side walls 105 in Par. 41, Fig 3b), forming a hollow profile extending in a longitudinal direction (see e.g. channels 6 in Fig 3b, extending in the longitudinal direction in Par. 36), wherein at least part of the peripheral wall is provided with a reinforcement element (see e.g. The present invention further relates to a fibre-reinforced plastic element obtained by extruding a granulate based on a thermoplastic polymer, fibres and any other additives in Par. 16, thus the fibers corresponds to the claimed reinforcement element), and wherein the elongate profiled object is made of a thermoplastic material (see e.g. polypropylene in line table, line 1-5 in page 6)

    PNG
    media_image2.png
    724
    792
    media_image2.png
    Greyscale

As to claim 2. Rijken et al. discloses the object according to claim 1, wherein the reinforcement element forms a reinforcement layer adjacent to the peripheral wall (see e.g. matrix of said thermoplastic polymer with fibres incorporated therein in claim 11. Since the wall structure is extruded thermoplastic with fibers, the fibers/reinforcement element will be embedded within the wall structure).
As to claim 3. Rijken et al. discloses the object according to claim 1, wherein the reinforcement element is embedded within the thermoplastic material of the profiled object (see e.g. matrix of said thermoplastic polymer with fibres incorporated therein in claim 11. Since the wall structure is extruded thermoplastic with fibers, the fibers/reinforcement element will be embedded within the wall structure).
As to claim 6. Rijken et al. discloses the object according to claim 1, wherein the thermoplastic material comprises a polyolefin material (see e.g. polypropylene in table, Par. 27, claim 5).
As to claim 7. Rijken et al. discloses the object according to claim 1, wherein the thermoplastic material is a fiber filled or reinforced thermoplastic comprising at least one of long glass fibers, short glass fibers, and carbon fiber (see e.g.  Glass fibre, polyester fibre and carbon fibre in Par. 15).
As to claim 8. Rijken et al. discloses the object according to claim 1, wherein the reinforcement element comprises at least one of inorganic fibers, and an inorganic mesh (see e.g.  Glass fibre, polyester fibre and carbon fibre in Par. 15).
As to claim 9. Rijken et al. discloses the object according to claim 1, further comprising a plurality of interior cavities, wherein the interior cavities are formed by at least one interior wall extending in the longitudinal direction of the profiled object (see e.g. The plastic element 100 thus comprises an upper wall 103 and a bottom wall 102, which are interconnected by partitions 104 and side walls 105 in Par. 41, channels 6 or 107 in Fig 3b).
As to claim 10. Rijken et al. discloses the object according to claim 1, having a polygonal cross section with the peripheral wall comprising a plurality of longitudinal walls(see e.g. Fig 3a-3b), and wherein the profiled object comprises a first connecting element at a first longitudinal wall and a second connecting element at a second longitudinal wall(see e.g. plurality of connecting element inserted into the slot 8 in Fig 3a, connecting element 180 in the slot 108), wherein a plurality of profiled objects are interconnected by connecting the first connecting element of a profiled object with the second connecting element of a further profiled object(see e.g. Fig 3a-3b, Because the connecting element 180 is accommodated in the slot 108 in a form-locked manner, two plastic elements 100 to be connected together in transverse direction can be connected together with a high degree of reliability in Par. 40-41).
As to claim 11. Rijken et al. discloses the object according to claim 1, wherein the peripheral wall has a rectangular shaped cross section (see e.g. Fig 3a-3b), the peripheral wall comprising two longitudinal profile sidewalls, an upper wall and a bottom wall (see e.g. The plastic element 100 thus comprises an upper wall 103 and a bottom wall 102, which are interconnected by partitions 104 and side walls 105 in Par. 41, Fig 3b), wherein the reinforcement element is provided in at least one of the profile sidewall, upper wall and bottom wall, and wherein the elongate profiled object is made of a fiber filled thermoplastic material (see e.g. matrix of said thermoplastic polymer with fibres incorporated therein in claim 11. Since the wall structure is extruded thermoplastic with fibers, the fibers/reinforcement element will be embedded within the wall structure).
As to claim 19. Rijken et al. discloses the object according to claim 1, wherein the reinforcement element comprises at least one of glass fiber, carbon fiber, and metal fiber, and a lightweight metal mesh (see e.g.  Glass fibre, polyester fibre and carbon fibre in Par. 15), and wherein the thermoplastic material comprises a polypropylene (see e.g. polypropylene in table, Par. 27, claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rijken et al. (US 20100320032), and further in view of Bloyaert et al. (FR 2948895). 
As to claim 4. Rijken et al. does not discloses the object according to claim 1, wherein the reinforcement element comprises a layer of continuous fiber tape or a fiber- reinforced tape provided at least part of the peripheral wall.
Bloyaert et al. (FR 2948895) discloses reinforced profile as described above in connection with the method. In particular, the invention provides a reinforced profile comprising a reinforcing tape, said tape containing a first polymeric thermoplastic material and long cut fibers and a second polymeric thermoplastic material melt-coated on at least one side of said tape, to reinforce sections in particular hollow chamber comprising light weighted plastic materials in Par. 10. 
both Rijken et al. and Bloyaert are analogous in the field of fiber reinforced profile structure, it would have been obvious for a person with ordinary skills in the art to modify the reinforcing fiber element of Rijken et al. with fiber tape as taught by Boyaert et al. as fiber tape can comprising thermoplastic materials that is melt bonded to both the fiber and embedding thermoplastic resin and ensure a strong bonded reinforcement element that can reinforce the hollow channel as suggested by Bloyaert et al. 
As to claim 5. Rijken et al. discloses the matrix of said thermoplastic polymer with fibres incorporated therein in claim 11. Since the wall structure is extruded thermoplastic with fibers, the fibers/reinforcement element will be embedded within the wall structure. 
Rijken et al. does not explicitly discloses the object according to claim 1, wherein the reinforcement element is formed by at least one fiber monofilament extending in the longitudinal direction of the profiled object
Bloyaert et al. (FR 2948895) discloses disclose isotopically arranged fibers is meant, for purposes of the present invention, that the fibers are arranged randomly but in all directions of space. In other words, the fibers are advantageously arranged in any way but in all directions of space, wherein the physical properties of the daughter ribbon are thus advantageously identical in all directions of space.
both Rijken et al. and Bloyaert et al. are analogous in the field of fiber reinforced profile structure, it would have been obvious for a person with ordinary skills in the art to modify the fiber direction of Rijken et al. to be randomly but in all directions of space as taught by Bloyaert et al. in order to ensure the physical properties of the fiber reinforced thermoplastic article are advantageously identical in all directions of space as suggested by Bloyaert et al. As the result of all direction to be included, there will be at least one fiber monofilament extending in the longitudinal direction of the profiled object. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US20010021431)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783